Citation Nr: 0214752	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include chondromalacia and degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
August 1964.  The veteran also had subsequent periods of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied service 
connection for chondromalacia and degenerative joint disease, 
post operative, of the right knee.


FINDING OF FACT

The record includes uncontradicted private medical opinion 
evidence indicating that a right knee disability, diagnosed 
as chondromalacia and degenerative joint disease with post 
operative meniscectomy, were brought about by an in-service 
injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, a 
right knee disability, diagnosed as chondromalacia and 
degenerative joint disease, post operative meniscectomy, was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statement of the case, and correspondence with the veteran, 
the veteran has been notified of the laws and regulations 
governing his claim for service connection, including the 
VCAA, and the reasons for the determination made regarding 
his claim.  

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and evidence 
that have been associated with the claim's file consist of 
the veteran's service medical records, post-service private 
and civil service medical records, and written arguments 
presented by the veteran and his representative in support of 
the veteran's claim.  In addition, the veteran was asked to 
provide information regarding his treatment and the veteran 
thereafter filed or the RO thereafter obtained all available 
and identified treatment records.  Also, in December 2000, 
the RO obtained medical opinion evidence regarding the 
veteran's claimed disability.

Therefore, the Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
claim and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the claim.  
See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 
45630 (to be codified at 38 C.F.R. § 3.159(d)).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin 
v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, because 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that he 
originally injured his right knee playing basketball while in 
military service and that the current problems he has with 
his right knee were caused by that in-service injury.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

Next, the Board notes that it is our responsibility to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same.  Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, we are mindful that we cannot make our own 
independent medical determinations, and that we must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

With the above criteria in mind, the Board notes that service 
medical records show the veteran's complaints and treatment 
for right knee pain due to a basketball injury in March 1964.  
On examination, mild tenderness was noted.  X-rays were 
normal.  Thereafter, a May 1964 service medical record shows 
the veteran's complaints and treatment for right knee pain 
due to a football injury.  At that time, he also reported 
that he had injured his right knee on two earlier occasions 
while playing basketball - once in January 1964 and once in 
March 1964.  X-rays were negative.  The veteran was treated 
with a liniment and told to use heat if his symptoms 
persisted.  

In addition, a review of the record on appeal shows that the 
veteran provided competent statements regarding the events 
that occurred while in military service (i.e., he injured his 
knee playing sports while in military service) as well as the 
specific symptoms he experienced and the duration thereof 
during and since his military service (i.e., his problems 
with pain and locking since that time).  See statements in 
support of claim dated in November 1999, July 2001, December 
2001, and January 2002; VA Form 9 dated in November 2001; VA 
Form 646 dated in April 2002; private treatment records from 
Lawrence M. Morales, M.D., dated in January 2000, February 
2000, and July 2000; Also see Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Moreover, medical evidence contained in the record on appeal 
shows current right knee disorders diagnosed as 
chondromalacia and degenerative joint disease status post 
meniscectomy.  See VA examination dated in December 2000; 
private treatment records from Lawrence M. Morales, M.D., 
dated in January 2000, February 2000, March 2000, and July 
2000.

Furthermore, Dr. Morales, in his February 2000 examination 
report as well as in July 2000, June 2001, and October 2001 
letters, provided VA with an opinion directly linking the 
veteran's current right knee disorders to his military 
service.  Specifically, in his February 2000 examination 
report, he opined that 

[f]rom the patient's history, clinical 
findings and the MRI findings, and 
especially the operative findings, it is 
my opinion that the patient sustained the 
torn meniscus while he was in the 
service.  The mechanism of injury, as he 
recounts, is a competent producing cause 
of his injury.  Additionally, the patient 
has had no other incident or injury of 
knee problems since the severe knee 
injury that he sustained while in the 
Army.  It is my medical opinion, with a 
reasonable degree of medical certainty, 
that the injury that he describes while 
in the Army is the competent producing 
cause of the torn meniscus and subsequent 
surgery.  [Emphasis added].

In his July 2000 letter, Dr. Morales' stated that the veteran 
reported that 

. . . he originally injured his right 
knee while in the United States Army.  He 
states he was playing basketball when he 
fell and twisted his knee.  He states he 
dislocated his knee cap, as it had to be 
pushed back into place to straighten the 
knee out . . .  The patient states his 
symptoms, however, have continued since 
the time of the original injury while 
playing basketball . . . It is my 
opinion, based upon the patient's 
history, which includes a specific 
mechanism of injury from which he never 
fully recovered, that he continued to be 
symptomatic but was able to continue 
working . . . Certainly the patient's 
condition would have been better if the 
lateral meniscus tear and the 
chondromalacia would have been followed 
up earlier, but we are where we are.  
[Emphasis added].

In his June 2001 letter, Dr. Morales' reported that he had 

. . . had an opportunity review the 
Veteran's military medical record.  It 
clearly states that on March 23, 1964, 
that the patient had a painful right knee 
while playing basketball at 1530 hours.  
He was then seen and had x-rays performed 
on that date.  Given the review of the 
medical record, it is clear that the 
patient's torn meniscus occurred at that 
time and the subsequent surgery was 
required and it is my opinion that the 
patient injured his knee back in 1964 as 
his medical record reflects.  
Unfortunately MRI was not available at 
that time and certainly would have picked 
up the torn meniscus.  [Emphasis added].

Lastly, in his October 2001 letter, Dr. Morales' stated that 
he had 

. . . reviewed again the patient's 
medical records, his history, x-rays and 
MRI and MRI report.  My opinion remains 
unchanged.  I believe with a reasonable 
degree of medical certainty that the 
patient sustained an injury to his knee 
while in the [m]ilitary service, that is 
on March 23, 1964, as the patient 
relates.  I believe that his history is 
consistent.  The patient is credible.  
[Emphasis added].

See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there); See also 
Hickson v. West, 12 Vet. App. 247 (1999).  

The Board recognizes that the February and July 2000 opinions 
were produced before Dr. Morales had had an opportunity to 
review the veteran's service medical records.  Therefore, 
these opinions, as to the origins and etiology of current 
right knee disorders, are subject to challenge because they 
were based only on an in-service history provided by the 
veteran.  See Godfrey v. Brown, 8 Vet. App. 113 (1995); Owens 
v. Brown, 7 Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  However, the two latter opinions were 
produced after Dr. Morales had had an opportunity to review 
the veteran's service medical records as well as post-service 
medical history.  Moreover, the record on appeal is devoid of 
any medical opinion evidence that contradicts these opinions 
as to the origins and etiology of the veteran's current right 
knee disorders.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  (Parenthetically, the Board notes that the veteran 
underwent a VA examination in December 2000.  At that time, 
the examiner diagnosed the veteran with a post operative 
right knee meniscectomy with residual discomfort as well as 
degenerative joint disease and chondromalacia of the patellar 
confirmed by x-ray.  However, the VA examiner did not provide 
any opinion, much less a contradictory opinion, as to the 
origins and etiology of the veteran's current right knee 
disability.) 

Accordingly, the Board finds that the evidence of a medical 
nexus between the veteran current right knee disorders and 
military service is at least in equipoise.  See 38 U.S.C.A. 
§ 5107 (Supp. 2002); 38 C.F.R. § 3.102 (2002).  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the evidence 
supports a grant of service connection for a right knee 
disorder, diagnosed as chondromalacia and degenerative joint 
disease status post meniscectomy, even though the first time 
that medical records show treatment for right knee problems 
after military service do not appear in the record until many 
years after the veteran's separation from military service.  
Colette v. Brown, 82 F.2d 389 (Fed. Cir. 1996); Hensley v. 
Brown, 5 Vet. App. 155 (1993); 38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

Service connection for a right knee disability, diagnosed as 
chondromalacia and degenerative joint disease, post operative 
meniscectomy, is granted. 



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

